  BP-A0148               IT
    Case 5:20-cv-00019-JPB-JPMINNATE
                                Document 37-14 TOFiled 08/28/20
                                                                              ri   ~
                                                                         Page 1 of 1 PageID #: 315
                                                                                                  r
                                     REQUEST        STAFF~ co~
  JUNE10
  U.S. DEPARTMENT OF JUSTICE
                                                                    FEDER~ BUREAU OF PRISONS




  SUBJECT: (Briefly state your question or concern and the solution you are requesting.
  Continue on back, if necessary.   Your failure to be specific may result in no action being
  taken.   If necessary, you will be interviewed in order to successfully respond to your
  request.

                                       I   ~   1 ~        ~ I
                                                                             k   ,~ ~

                 ~




                    Pt

                                  (Do not write below this line)

  DISPOSITION;




Record                    —   Inmate
POE’
                                 Prescribed by P5511


                                                     This form replaces BP—148.070 dated Oct 86
                                                     and BP—S148,o70 APR 94


       IN SECTION 6 UNI~ESS APPROPRIATE ~
                                                                           SECTION 6
